In an action, in effect, to dissolve the parties’ partnership, the defendant appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Suffolk County (Baisley, J.), entered March 28, 2003, as, upon an order of the same court dated December 19, 2002, failed to award him damages in connection with the dissolution of the partnership as an offset against the amount owed to the plaintiff.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
Contrary to the defendant’s contention, the defendant failed to show that the plaintiff breached the parties’ partnership agreement (see generally Hotel Prince George Affiliates v Maroulis, 62 NY2d 1005 [1984]; Napoli v Domnitch, 18 AD2d 707 [1962], affd 14 NY2d 508 [1964]). Accordingly, the defendant was not entitled to an award of damages. In light of this determination, we need not.reach the defendant’s remaining contention. Altman, J.P., Florio, Luciano and Mastro, JJ., concur.